Citation Nr: 0635850	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable rating for diabetic 
gastroparesis for the period from January 2, 2002, to August 
1, 2004.

2.  Entitlement to a compensable rating for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972.

This claim is on appeal from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in June 2005.  A transcript of the hearing is of 
record.

This case was remanded by the Board in June 2005 for further 
development and is now ready for disposition.

Severance of Service Connection

As a matter of procedural clarification, the RO granted 
service connection for diabetic gastroparesis by rating 
decision dated in April 2002, on the basis of a VA 
examination reflecting symptoms suggestive of the disability.  
The veteran challenged the noncompensable rating and 
requested to undergo another examination.  In a more thorough 
examination dated in December 2003, the physician concluded 
that the veteran's symptoms were not, in fact, consistent 
with diabetic gastroparesis for a multitude of reasons.  

Thereafter, the RO proposed to severe service connection and, 
after the veteran did not submit any argument against it, 
diabetes gastroparesis was severe by rating decision dated 
May 2004 (effective August 1, 2004).  In June 2005, he 
submitted correspondence purporting to be a Notice of 
Disagreement (NOD) to the severance.  

The Board remanded the claim for a Statement of the Case 
(SOC), which was issued in June 2006.  In the SOC, the 
veteran was told that his June 2005 correspondence was not 
timely filed.  He was further informed that he had 60 days in 
which to file an appeal on the timeliness issue and if he did 
not, the case would be closed.

As of this writing, the veteran has not submitted a 
substantive appeal on the issue of whether the NOD for the 
severance of entitlement to service connection for diabetic 
gastroparesis was timely received.  Therefore, this claim is 
not before the Board at this time.

Nonetheless, the issue of the rating for diabetic 
gastroparesis for the period from January 2, 2002 (date of 
claim), to August 1, 2004 (date of severance), remains on 
appeal and is discussed below.


FINDINGS OF FACT

1.  Service connection for diabetic gastroparesis has been 
severed. 

2.  In June 2005 correspondence, prior to the promulgation of 
a decision, the veteran requested a withdrawal of the issue 
of entitlement to an increased rating for a bilateral hearing 
loss disability.


CONCLUSIONS OF LAW

1.  A compensable rating for diabetic gastroparesis for the 
period from January 2, 2002, to August 1, 2004 is precluded 
by law.  38 C.F.R. §§ 3.400(o)(2006).

2.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to a compensable 
rating for a bilateral hearing loss disability have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006) (as 
amended). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Compensable Rating for Diabetic 
Gastroparesis for the Period From January 2, 2002, to August 
1, 2004

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

At a hearing before the Board, the veteran testified that he 
had esophageal dilation caused by excessive reflux, 
difficulty swallowing, and a choking sensation.  He indicated 
that he had been taking medication for reflux and noted that 
the symptoms had increased.  

However, service connection for diabetic gastroparesis has 
been severed.  The regulartions are clear:  (1) General. 
Except as provided in paragraph (o)(2) of this section and § 
3.401(b), date of receipt of claim or date entitlement arose, 
whichever is later.  A retroactive increase or additional 
benefit will not be awarded after basic entitlement has been 
terminated, such as by severance of service connection.  
38 C.F.R. § 3.400.  Neither a retroactive increase nor an 
additional benefit may be awarded.  The benefit sought by the 
appellant is precluded by law.

Whetherthe issue is to be dismissed by operation of law or 
denied by operation of law, the result is the same.  The 
benefit sought by the appellant cannot be awarded.

II.  Entitlement to a Compensable Rating for a Bilateral 
Hearing Loss Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2006) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).  

In correspondence dated in June 2005, the veteran indicated 
his intent to withdraw the claim for a hearing loss 
disability.  Specifically, he wrote: "I am withdrawing my 
appeal for an increase of my service connected hearing loss 
at this time.  However I reserve my right to re-open this 
claim at a later date."  

As the veteran has withdrawn the appeal as to the issue of a 
hearing loss disability, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As the claim for a bilateral hearing 
loss disability has been withdrawn, no further development is 
needed with respect to the VCAA.

As to the issue of an increased rating, the veteran was 
notified of the VCAA as it applies to his present appeal by 
correspondence dated in October 2005 and January 2006.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

While the notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claim, the notices 
were provided by the AOJ prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
He has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, all identified and authorized 
post-service medical records relevant to the issue on appeal 
have been requested or obtained.  Further, the veteran 
requested and was provided with a hearing before the Board in 
June 2005.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue of an increased rating were obtained in April 
2002 and December 2003.  The available medical evidence is 
sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Any questions 
as to the appropriate effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.




ORDER

The claim of entitlement to a compensable rating for diabetic 
gastroparesis for the period from January 2, 2002, to August 
1, 2004, is denied.

The claim of entitlement to a compensable rating for a 
bilateral hearing loss disability is dismissed without 
prejudice. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


